Citation Nr: 0024019	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  98-18 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the right hand.  

2.  Entitlement to a compensable evaluation for the service 
connected scar of the anterior chest wall.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel




INTRODUCTION

The veteran had active service from May 1970 to January 1972.

This appeal arises from an August 1998 rating decision of the 
Detroit, Michigan Regional Office (RO) which granted service 
connection for a scar of the anterior chest wall and assigned 
a noncompensable evaluation effective from February 1998.  
This appeal also arises from an August 1999 rating decision 
which denied service connection for carpal tunnel syndrome of 
the right hand.  

In regard to the claim for a higher evaluation for the 
service connected scar of the anterior chest wall, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that unlike 
claims for increased ratings, "staged ratings" or separate 
ratings for separate periods of time based on the facts found 
may be assigned following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, as the August 1998 rating action was an initial 
grant of service connection for the veteran's scar of the 
anterior chest wall, the Board will consider whether a staged 
rating should be assigned for the veteran's service connected 
scar.  In this way, the Court's holding in Fenderson will be 
addressed in the adjudication of the veteran's appeal.

The Board also notes that the veteran requested that the RO 
grant a total disability rating based on individual 
unemployability due to service connected disabilities in 
September 1998; however, as that issue has not been developed 
or certified on appeal and as it is not inextricably 
intertwined with the issues currently on appeal, it is 
referred to the RO for appropriate consideration. 





FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
to show that he currently suffers from carpal tunnel syndrome 
of the right hand that is related to disease or injury in 
service.

2.  The claim of entitlement to service connection for carpal 
tunnel syndrome of the right hand is not plausible.

3.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for a higher evaluation 
for the service connected scar has been obtained by the RO.

4.  The scar of the anterior chest wall is manifested by a 
slightly dark colored one half inch transverse painful scar; 
the evidence also showed that the scar was non-tender and 
non-adherent with no evidence of keloid formation or tissue 
loss.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for carpal 
tunnel syndrome of the right hand is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for the assignment of a 10 percent rating 
for a scar of the anterior chest wall have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, Part 4 
to include 4.1, 4.2, 4.7, 4.10, Diagnostic Codes 7803, 7804, 
7805 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background

An August to September 1971 hospital summary shows that the 
veteran was shot at point blank range with a pistol to the 
right hand and then the left chest.  Examination of the chest 
revealed an entrance wound with no evidence of air leakage.  
There was an entrance wound of the dorsum at the base of the 
middle finger of the right hand with an exit in the palm 
between the index and middle fingers.  A second entrance 
wound was on the ulnar side of the thumb near the middle of 
the proximal phalanx with an exit wound on the radial side of 
the thumb.  Artery, nerve and tendons were intact.  X-rays 
showed a bullet lodged subcutaneously in the left anterior 
chest wall with no evidence of entrance into the abdomen or 
chest.  X-rays of the right hand revealed a nondisplaced 
fracture of the proximal phalanx of the little finger and of 
the thumb of the right hand.  Under local anesthesia, the 
right hand and chest were debrided and thoroughly irrigated.  
The veteran did not develop any evidence of infection of 
either the hand or chest wall during hospitalization.  The 
diagnoses were a fracture of the proximal phalanx of the 
middle finger and thumb of the right hand with no nerve or 
artery involvement; and gunshot wounds of the left chest and 
right hand with no nerve or artery involvement.  It was noted 
that the bullet entered the left anterior chest and lodged in 
the left anterior chest wall subcutaneously.  

On the December 1971 separation physical examination, the 
upper extremities and neurological system were clinically 
evaluated as normal.  Post gunshot wound of the left chest 
was diagnosed.

The veteran filed a claim for VA compensation benefits in 
February 1998.

On VA examination in May 1998, the veteran complained of a 
minor loss of feeling of the right hand, but he had no 
difficulty in using the hand.  There also was some discomfort 
and pain in front of the chest.  Examination of the right 
hand revealed no swelling or deformity.  There was no scar.  
Grip strength was good and pinching strength was powerful.  
Finger movements were full with no evidence of carpal tunnel 
syndrome.  There was a one half inch transverse scar of the 
chest wall that was slightly dark colored, but with no keloid 
formation.  There was no adhesion, tenderness or loss of 
tissue.  

X-rays of the right hand showed a small metal fragment of the 
soft tissues of the thumb, but no residuals of fractures of 
the fingers or thumb were noted.  X-rays of the chest 
revealed no foreign body.  The diagnoses were status post 
gunshot wound of the right hand without residual or fracture, 
but with a small metal fragment of the soft tissue of the 
thumb (no impairment of hand function); and a scar of the 
anterior chest wall without any symptoms except for a minor 
complaint of pain.  

On the September 1998 substantive appeal, the veteran 
indicated that the chest scar was tender and that the area 
was extremely painful any time he lifted his left arm to 
shoulder height.  

A January 1999 VA addendum report indicates that the examiner 
had reviewed the May 1998 examination report and the EMG 
which was performed on the right upper extremity in December 
1998.  The EMG report revealed prolonged sensory distal 
latency of the right median nerve.  Motor conduction study of 
the right median nerve and conduction studies of the right 
ulnar nerve were normal.  The impression was that findings 
were consistent with mild carpal tunnel on the right side.

In April 1999, the VA examiner opined that the EMG diagnosis 
of mild carpal tunnel syndrome was not related or caused by 
the veteran's right hand residual injury.





II.  Analysis

A.  Carpal tunnel syndrome of the right hand

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b), service connection may be awarded for a "chronic" 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

With regard to the claim of service connection for carpal 
tunnel syndrome, the service medical records are silent 
regarding complaints, clinical findings or diagnoses of such 
a disability.  Carpal tunnel syndrome was first manifest in 
the medical record more than 25 years after separation from 
service.  The record does not contain competent medical 
evidence which would demonstrate that the veteran's current 
carpal tunnel syndrome of the right hand is the result of 
disease or injury in service.  A VA examiner in April 1999 
opined that carpal tunnel syndrome was not related to or 
caused by the veteran's right hand residual injury.  There is 
no medical evidence or opinion to the contrary.

The only evidence that would support the veteran's claim that 
he currently suffers from carpal tunnel syndrome of the right 
hand that is related to service is found in the veteran's 
statements; however, lay evidence is inadequate to establish 
a medical nexus diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, the veteran has not met the 
initial burden under 38 U.S.C.A. § 5107(a) of presenting a 
well grounded claim.  


B.   Evaluation of chest wall scar

Service connection is in effect for a scar of the anterior 
chest wall, evaluated as noncompensably disabling under DC 
7805 of VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part. 4.

The Board notes that this claim arose following the 
assignment of an initial disability rating.  On an original 
claim, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  In Fenderson v. West, 12 Vet App 119 (1999), the 
Court held that the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), is not applicable to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  As the claim 
for a higher evaluation for a scar involves a rating assigned 
in connection with the grant of service connection, the Board 
will follow the mandates of the Fenderson case in 
adjudicating this claim.  

The Board also finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) as the 
veteran has asserted that his service connected scar is worse 
than currently evaluated.  The Board is also satisfied in 
this case that all relevant facts have been properly 
developed.  As the record is complete, there is no further 
duty to assist the veteran in the development of this claim 
as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition. 38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594. 38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

Under applicable criteria, a 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration.  DC 7803.  A 10 percent evaluation is 
warranted for superficial scars which are tender and painful 
upon objective demonstration.  DC 7804.  Scars may be 
evaluated on the basis of any limitation of function of the 
body part involved.  DC 7805. 

The only recent evidence relative to the service connected 
scar is contained in the May 1998 VA examination.  The 
veteran complained of discomfort and pain of the front of the 
chest.  Examination revealed a one half inch transverse scar 
of the chest wall that was non-tender and non-adherent with 
no keloid formation or loss of tissue.  Thus, there is no 
evidence that the chest scar is poorly nourished with 
repeated ulceration to warrant a 10 percent evaluation under 
DC 7803.  There also is no evidence of any limitation of 
functioning of the body part involved to warrant a 10 percent 
evaluation under DC 7805.  The examiner, however, 
specifically noted that the veteran had complained of pain 
relating to the scar in the diagnoses.  Therefore, a 10 
percent evaluation is warranted under DC 7804 for pain 
associated with the service connected scar.  The 10 percent 
rating is the highest possible rating under DC 7804.  The 
Board has also considered whether the veteran is entitled to 
a "staged" rating for his service-connected scar, but finds 
that at no time since he filed this claim has the service-
connected scar been more than 10 percent disabling.  
Fenderson, supra. 

In addition, in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate.  Second, the Board finds no evidence 
of an exceptional disability picture in this case.  There is 
no evidence that the impairment resulting from the chest wall 
scar warrants extra-schedular consideration.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from the service connected scar is adequately 
compensated by the schedular evaluation.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for carpal tunnel syndrome of the right 
hand is denied.

Entitlement to a 10 percent evaluation for a scar of the 
anterior chest wall is granted, subject to the law and 
regulations governing the payment of monetary benefits.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

